               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LABORERS LOCAL UNION 158,                :   CIVIL ACTION NO. 1:19-CV-1025
LABORERS LOCAL UNION 158                 :
HEALTH AND WELFARE FUND,                 :   (Judge Conner)
and LABORERS LOCAL UNION 158             :
PENSION FUND,                            :
                                         :
                   Plaintiffs            :
                                         :
            v.                           :
                                         :
GLOBAL ENVIRONMENTAL                     :
SOLUTIONS, INC., and KEVIN               :
POMERLEAU,                               :
                                         :
                   Defendants            :

                                     ORDER

      AND NOW, this 6th day of July, 2021, upon consideration of the record

in the above-captioned matter, and for the reasons set forth in the accompanying

memorandum of today’s date, it is hereby ORDERED that plaintiffs’ complaint

(Doc. 1) is DISMISSED without prejudice pursuant to Federal Rule of Civil

Procedure 4(m).



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
